In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0137V
                                         UNPUBLISHED


    BRITTA SCHWARTZ,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: June 25, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

       On January 28, 2019, Britta Schwartz filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to
vaccine administration (“SIRVA”), a Table Injury, due to an influenza (“flu”) vaccine
administered on October 5, 2016. Petition at ¶¶ 1-15. Petitioner further alleges that she
suffered the sequela of her injury for more than six months. Petition at 3. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On March 20, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On June 25, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $65,000.00 for her
past and future pain and suffering. Proffer at 1. In the Proffer, Respondent represented


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
that Petitioner agrees with the proffered award. Id. Based on the record as a whole, I
find that Petitioner is entitled to an award as stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $65,000.00, in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

BRITTA SCHWARTZ,

                        Petitioner,

            v.                                          No. 19-137V
                                                        Chief Special Master Corcoran
SECRETARY OF HEALTH AND                                 ECF
HUMAN SERVICES,

                        Respondent.


                 RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On January 28, 2019, Britta Schwartz (“petitioner”) filed a petition for vaccine injury

compensation alleging that she suffered a left shoulder injury related to vaccine administration

(“SIRVA”), a Table Injury, due to an influenza (“flu”) vaccine administered on October 5, 2016.

Respondent filed his Rule 4(c) Report conceding entitlement to compensation on March 20, 2020.

The Court issued a Ruling on Entitlement that same day.

       I.         Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $65,000.00 for her past and future pain and suffering. This represents all elements

of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1

Petitioner agrees.




1
   Petitioner’s medical costs were paid by Worker’s Compensation. See Exhibit 7. Should
petitioner die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future damages.

                                                 1
         II.    Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $65,000.00 in the form of a check payable to petitioner. 2

Petitioner agrees.

                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               DARRYL R. WISHARD
                                               Assistant Director
                                               Torts Branch, Civil Division

                                               s/Lisa A. Watts
                                               LISA A. WATTS
                                               Senior Trial Attorney
                                               Torts Branch, Civil Division
                                               U.S. Department of Justice
                                               P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, D.C. 20044-0146
                                               Tel.: (202) 616-4099

DATED: June 25, 2020




2
    Petitioner is a competent adult. Proof of guardianship is not required in this case.
                                                 2